Name: Commission Regulation (EEC) No 2860/90 of 3 October 1990 correcting Regulation (EEC) No 2805/90 fixing the export refunds on cereal-based compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 274/ 10 Official Journal of the European Communities 4. 10 . 90 COMMISSION REGULATION (EEC) No 2860/90 of 3 October 1990 correcting Regulation (EEC) No 2805/90 fixing the export refunds on cereal -based compound feedingstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1340/90 (2), and in particular the fourth subparagraph of Article 16 (2) thereof, Having regard to the opinion of the Monetary Committee, Whereas the export refunds on cereal-based compound feedingstuffs were fixed by Commission Regulation (EEC) No 2805/90 (3) ; Whereas a check has shown that the Annex thereto does not correspond to the measures submitted for an opinion to the management committee ; whereas the Regulation in question should be corrected accordingly, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2805/90 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 4 October 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 October 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (J) OJ No L 134, 28 . 5 . 1990, p . 1 . (3 OJ No L 268 , 29 . 9 . 1990, p . 12. 4. 10. 90 Official Journal of the European Communities No L 274/ 11 ANNEX to the Commission Regulation of 3 October 1990 correcting Regulation (EEC) No 2805/90 fixing the export refunds on cereal-based compound feedingstuffs (ECU/ tonne) Product code Destination (') Amount of refund 2309 10 11 050 2309 10 11 110 01 5,91 \ 09  2309 10 11 190 01 4,98 09  2309 10 11 210 01 11,82 09  2309 10 11 290 01 9,95 \ 09  2309 10 11 310 01 23,64 09  2309 10 11 390 01 19,91 09  2309 10 11 900  .  2309 10 13 050   2309 10 13 110 01 5,91 09  2309 10 13 190 01 4,98 09  2309 10 13 210 01 11,82 1 09  2309 10 13 290 01 9,95 09  2309 10 13 310 01 23,64 \ 09  2309 10 13 390 01 19,91 09  2309 10 13 900   2309 10 31 050   2309 10 31 110 01 5,91 09  2309 10 31 190 01 4,98 09  2309 10 31 210 01 11,82 09  2309 10 31 290 01 9,95 09  2309 10 31 310 01 23,64 09  2309 10 31 390 01 19,91 09  2309 10 31 410 01 35,46 l 09  2309 10 31 490 01 29,86 09  2309 10 31 510 01 47,28 09  No L 274/ 12 Official Journal of the European Communities 4. 10 . 90 (ECU/ tonne) Amount of refundProduct code Destination (' 01 09 01 09 01 09 01 09 01 09 01 09 01 09 01 09 01 09 01 09 01 09 01 09 01 09 01 09 01 09 2309 10 31 590 2309 10 31 610 2309 10 31 690 2309 10 31 900 2309 10 33 050 2309 10 33 110 2309 10 33 190 2309 10 33 210 2309 10 33 290 2309 10 33 310 2309 10 33 390 2309 10 33 410 2309 10 33 490 2309 10 33 510 2309 10 33 590 2309 10 33 610 2309 10 33 690 2309 10 33 900 2309 10 51 050 2309 10 51 110 2309 10 51 190 2309 10 51 210 2309 10 51 290 2309 10 51 310 2309 10 51 390 2309 10 51 410 2309 10 51 490 2309 10 51 510 2309 10 51 590 2309 10 51 610 39,82 59,10 49,77 5,91 4,98 11,82 9,95 23,64 19,91 35,46 29,86 47,28 39,82 59,10 49,77 5,91 4,98 11,82 9,95 23,64 19,91 35,46 29,86 47,28 39,82 59,10 01 09 01 09 01 09 01 09 01 09 01 09 01 09 01 09 01 09 01 09 01 09 4. 10 . 90 Official Journal of the European Communities No L 274/13 (ECU/ tonne) Product code Destination (') \ Amount of refund 2309 10 51 690 01 49,77 l 09  2309 10 51 710 01 70,92 09  2309 10 51 790 01 59,72 \ 09  2309 10 51 810 01 77,36 \ 09  2309 10 51 890 01 65,15 l 09  2309 10 51 900   2309 10 53 050   2309 10 53 110 01 5,91 l 09  2309 10 53 190 01 4,98 x 09  2309 10 53 210 01 11,82 09  2309 10 53 290 01 9,95 09  2309 10 53 310 01 23,64 09  2309 10 53 390 01 19,91 09  2309 10 53 410 01 35,46 09  2309 10 53 490 01 29,86 I 09  2309 10 53 510 01 47,28 09  2309 10 53 590 01 39,82 09  2309 10 53 610 01 59,10 09  2309 10 53 690 01 49,77 09  . 2309 10 53 710 01 70,92 09  2309 10 53 790 v 01 59,72 09  2309 10 53 810 01 77,36 09  2309 10 53 890 01 65,15 09  2309 1053 900  .  2309 90 31 050   2309 90 31 110 01 5,91 09  No L 274/ 14 Official Journal of the European Communities 4. 10. 90 (ECU/ tonne) Product code Destination (') Amount of refund 2309 90 31 190 01 4,98 l 09  2309 90 31 210 01 11,82 09  2309 90 31 290 01 9,95 09  2309 90 31 310 01 23,64 09   2309 90 31 390 01 19,91 09  2309 90 31 900   2309 90 33 050 ¢   2309 90 33 110 01 5,91 09   2309 90 33 190 01 4,98 09 '  2309 90 33 210 01 11,82 l 09  2309 90 33 290 01 9,95 \ 09  2309 90 33 310 01 23,64 09  2309 90 33 390 01 19,91 \ 09  2309 90 33 900   2309 90 41 050   2309 90 41 1 10 01 5,91 09  230990 41 190 01 4,98 l 09  2309 90 41 210 01 11,82 09  2309 90 41 290 01 9,95 09  2309 90 41 310 01 23,64 09  2309 90 41 390 01 19,91 09  2309 90 41 410 01 35,46 09  2309 90 41 490 01 29,86 09  2309 90 41 510 01 47,28 09  , 2309 90 41 590 01 39,82 l 09  2309 90 41 610 01 59,10 09  2309 90 41 690 01 49,77 09  2309 90 41 900   2309 90 43 050   2309 90 43 110 01 5,91 09  2309 90 43 190 01 4,98 09  4. 10 . 90 Official Journal of the European Communities No L 274/ 15 (ECU/ tonne) Product code Destination (') Amount of refund 2309 90 43 210 01 11,82 09  2309 90 43 290 01 9,95 I 09   2309 90 43 310 01 23,64 l 09  2309 90 43 390 01 19,91 I 09  2309 90 43 410 01 35,46 09  2309 90 43 490 01 29,86 09  2309 90 43 510 01 47,28 I 09  2309 90 43 590 01 39,82 09  2309 90 43 610 01 59,10 l 09  2309 90 43 690 01 49,77 09  2309 90 43 900   2309 90 51 050    2309 90 51 110 01 5,91 I 09  2309 90 51 190 01 4,98 09  2309 9 5 21 01 11,82 09  2309 90 51 290 01 9,95 I 09  2309 90 51 31 01 23,64 09  2309 90 51 390 01 19,91 09  2309 90 51 410 01 35,46 I 09  2309 90 51 490 01 29,86 l 09   2309 90 51 510 01 47,28 09  2309 90 51 590 01 39,82 09 '  2309 90 51 610 01 59,10 09  2309 90 51 690 01 49,77 09  2309 90 51 710 01 70,92 09  2309 90 51 790 01 59,72 l 09  2309 90 51 810 01 77,36 I 09  No L 274/ 16 Official Journal of the European Communities / 4. 10 . 90 (ECU/ tonne) Product code Destination (') Amount of refund 2309 90 51 890 01 65,15 \ 09  2309 90 51 900   2309 90 53 050   2309 90 53 110 01 5,91 l 09  2309 90 53 190 01 4,98 l 09  2309 90 53 210 01 11,82 l 09  2309 90 53 290 01 9,95 I 09  2309 90 53 310 01 23,64 I 09  2309 90 53 390 01 19,91 09   2309 90 53 410 01 35,46 l 09  2309 90 53 490 01 29,86 l 09  2309 90 53 510 01 47,28 09  , ' 2309 90 53 590 01 39,82 l 09  2309 90 53 610 01 59,10 l 09  2309 90 53 690 01 49,77 09  2309 90 53 710 01 70,92 I 09  2309 90 53 790 01 59,72 l 09  2309 90 53 810 01 77,36 I 09  2309 90 53 890 01 65,15 I 09  2309 90 53 900   (') The destinations are as follows : 01 Zones A, B, C, D and E as specified in Annex II to Regulation (EEC) No 1124/77 and Greenland, 09 Other destinations. NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24.12.1987, p. 1 ).